DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-6 are the subject of this NON-FINAL Office Action.  Claims 7-15 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-6) without traverse in the reply filed on 10/28/2021 is acknowledged.  Thus, claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and non-elected species, there being no allowable generic or linking claim.

Note on Claimed Subject Matter
	Eddy current coil systems are very well known in the additive manufacturing art and other manufacturing arts for non-contact inspection of manufactured products; thus, generic claims to using eddy current coil systems for 3D part inspection in additive manufacturing are not allowable.  See e.g. US5659248A, US8018228, JP5562629B2, WO2015118508A1; DE102016201290; US 2016/0214319; US 2016/0339519; US 2018/0120260; US 2018/0266993.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)Novelty; Prior Art.—A person shall be entitled to a patent unless—

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BAMBERG (US 2014/0159266).
	As to claim 1, BAMBERG teaches an apparatus for producing a three-dimensional multilayer object which produces a three-dimensional multilayer object by partially applying energy to a conductive powder and thereby melting or sintering and curing the conductive powder, the apparatus comprising: a holding unit 12 holding the conductive powder, and holding the cured 3D multilayer object (Figs. 1-5); an energy application unit 22 applying energy to the conductive powder held by the holding unit (Figs. 1-5); a probe 30 disposed spaced apart from a surface layer portion of the cured three-dimensional multilayer object and detecting a flaw in the surface layer portion (Figs. 1-5); and a probe moving mechanism relatively moving the probe with respect to the surface layer portion, wherein the probe contains an excitation coil generating an eddy current in the surface layer portion, and a detection coil detecting a change in a magnetic field of the surface layer portion (paras. 0006, 0007, 0017-18, 0035).
10 leveling an upper surface of the conductive powder held by the holding unit, and a regulation unit moving mechanism relatively moving the regulation unit with respect to the conductive powder (Figs. 1-5).

    PNG
    media_image1.png
    481
    629
    media_image1.png
    Greyscale

	As to claim 3, BAMBERG teaches apparatus for producing a three-dimensional multilayer object according to claim 2, wherein a bottom surface of the probe is disposed higher than a lower end of the regulation unit (Fig. 1).
	As to claim 4, BAMBERG teaches apparatus for producing a three-dimensional
multilayer object according to claim 2, wherein the regulation unit moving mechanism serves also as the probe moving mechanism (Figs. 1, 4-5).

	As to claim 6, BAMBERG teaches apparatus of claim 4 for producing a three-dimensional multilayer object according to claim, wherein the probe is attached to the regulation unit (Figs. 1, 4-5).

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by TODOROV (US 2016/0349215).
	As to claim 1, TODOROV teaches an apparatus for producing a three-dimensional multilayer object which produces a three-dimensional multilayer object by partially applying energy to a conductive powder and thereby melting or sintering and curing the conductive powder, the apparatus comprising: a holding unit holding the conductive powder, and holding the cured 3D multilayer object (build platform; para. 0003); an energy application unit applying energy to the conductive powder held by the holding unit (laser; Fig. 2); a probe disposed spaced apart from a surface layer portion of the cured three-dimensional multilayer object and detecting a flaw in the surface layer portion (array eddy current sensor; Fig. 2); and a probe moving mechanism relatively moving the probe with respect to the surface layer portion, wherein the probe contains an excitation coil generating an eddy current in the surface layer portion, and a detection coil detecting a change in a magnetic field of the surface layer portion (paras. 0004-0007, 0018-19).

	As to claim 4, TODOROV teaches apparatus for producing a three-dimensional
multilayer object according to claim 2, wherein the regulation unit moving mechanism serves also as the probe moving mechanism (Fig. 2).
	As to claim 6, TODOROV teaches apparatus of claim 4 for producing a three-dimensional multilayer object according to claim, wherein the probe is attached to the regulation unit (Fig. 2).
	As to particular arrangement of coils as in instant Fig. 3, TODOROV explicitly teaches 
	In accordance with another aspect of the present invention, a device for non-destructively evaluating components fabricated by additive manufacturing is provided. This device includes a sensor array having a plurality of individual elements arranged in a staggered pattern for allowing uniform coverage of an area of an electrically conductive component to be evaluated, wherein each element in the plurality of elements further includes at least one coil that acts as an exciter coil for generating an alternating electromagnetic field when activated, or a receiver coil for measuring a change in impedance of the at least one coil, or as both an exciter coil and a receiver coil, wherein the alternating electromagnetic field generates eddy currents in the component to be evaluated, and wherein the individual elements in the sensor array are excited in a predetermined sequence during a single pass of the array over the area to be evaluated; an XY-scanner arm adapted to receive the sensor array, wherein the XY-scanner arm is operative to generate a C-scan of the area being evaluated during the single pass; and a processor for receiving and characterizing data gathered by the sensor array.
	 [ . . . ]
	The present invention provides a nondestructive evaluation system and method for assessing the quality of additive manufacturing components. With 

(paras. 0007 & 0017).  Thus, TODOROV even teaches the same configuration of coils as in instant Fig. 3.

Prior Art
	The following prior art also teaches staggered eddy current coil systems for detecting flaws in AM as in instant Fig. 3 with uniform detection coverage: DE102016201290; US 2016/0214319; US 2016/0339519; US 2018/0120260; US 2018/0266993.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743